EXHIBIT C
Case 8:15-cr-00064-CEH-TBM Document 81 Filed 05/18/16 Page 1 of 3 PageID 360




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                HONORABLE CHARLENE EDWARDS HONEYWELL



 CASE NO. 8:15-cr-64-T-36TBM                        DATE: May 18, 2016
TITLE:   USA v. SAHER ABDALLAH
 TIME:    9:45 – 11:50 A.M.                           TOTAL: 2 Hours 5 Minutes
  Courtroom Deputy:                         Interpreter: N/A
  Willye MalVeaux Dent
  Court Reporter: Lynann Nicely             Probation: Stephen Edwards
  Counsel for Government:         James Preston, Jr.
  Counsel for Defendant:          Stephen Crawford

           CRIMINAL MINUTES - SENTENCING REFORM ACT MINUTES

Present for Government: James Preston, Jr., AUSA and Levi Cobarras, III, DEA Agent.

Present for Defendant: Stephen Crawford, Esq., Gregory Dudley, PhD., and Defendant
Saher Abdallah.

Present for Probation: Stephen Edwards.

Present for Pretrial Services: Daia Jung.

Counsel identified.

No Interpreter requested.

Defendant sworn.

Defendant is adjudged guilty on Count Two of the Indictment.

Defendant objected to Paragraphs 32, 37, 41 and 133 as to the Quantity of Synthetic
Marijuana.

Government opposed, arguing that XLR-11 and UR-144 are most closely related to the
substance referenced in the Guidelines as THC; and the Court should apply an
equivalency ration of 1:167, as would be consistent with the calculations reflected in the
Presentence Investigation Report.

                                        Page 1 of 3
Case 8:15-cr-00064-CEH-TBM Document 81 Filed 05/18/16 Page 2 of 3 PageID 361



An evidentiary hearing was held on this issue.

Government Witness: Dr. Jordan Trecki, by transcript.

Defense Witness: Gregory B. Dudley, PhD., Professor, Department of Chemistry and
Biochemistry, Florida State University; sworn and examined by Counsel Crawford.

Government Counsel Preston cross examined as to Defense Witness.

Redirect by Defense Counsel Crawford.

The Court asked questions of Defense Witness Dudley.

The Court accepted Defense Witness as an expert in the field of chemistry only, not in
pharmacology.

Government’s Objection to Defense Witness rendering pharmacological opinions –
SUSTAINED, for reasons stated on the record.

Defendant’s Objection to the Guidelines Calculations Paragraph 32, 37, 41, and 133,
Base Offense Level – OVERRULED, for reasons stated on the record.

Defendant’s Motion for Downward Variance – GRANTED, for reasons stated on the
record.

Imprisonment: TWENTY-ONE (21) MONTHS, [1 Year, 9 Months].

Supervised Release: THREE (3) YEARS.

Special conditions of supervised release:

    1. If Defendant is deported, he shall not re-enter the United States without the
       express permission of the appropriate governmental authority.

    2. Defendant, having been convicted of a qualifying felony, shall cooperate in the
       collection of DNA as directed by the probation officer.

    3. The mandatory drug testing provisions of the Violent Crime Control Act are
       imposed. The Court orders Defendant to submit to random drug testing not to
       exceed 104 tests per year.

Fine is waived.

Special Assessment: The total assessment amount is $100.00. The total assessment is
due and payable immediately.


                                       Page 2 of 3
Case 8:15-cr-00064-CEH-TBM Document 81 Filed 05/18/16 Page 3 of 3 PageID 362



After considering the advisory sentencing guidelines and all of the factors identified in
Title 18, United States Code, Sections 3553(a)(1) – (7), the Court finds that the sentence
imposed is sufficient, but not greater than necessary, to comply with the statutory
purposes of sentencing.

Defendant entered a guilty plea to Count 2 of the Indictment in return for the dismissal of
Count 1. Accordingly, the Court orders that Count 1 of the Indictment be dismissed.

Defendant advised of right to appeal and to counsel on appeal.

The Court makes the following recommendations to the Bureau of Prisons:
          Defendant be incarcerated at the correctional facility at FCI, COLEMAN, as
            his first choice.

Defendant is remanded to the custody of the US Marshal.

Court Adjourned.



       GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


 Total Offense Level            19

 Criminal History Category:     I

 Imprisonment Range             30 - 37 months

 Supervised Release Range       3 years

 Restitution:                   Not Applicable

 Fine Range                     $6,000 - $1,000,000

 Special Assessment             $100.00




                                        Page 3 of 3
